605 S.W.2d 289 (1980)
Ex parte Roberto SANCHEZ.
No. 65001.
Court of Criminal Appeals of Texas, Panel No. 2.
September 17, 1980.
*290 Sue Rosson Tejml, Bay City, for appellant.
Robert Huttash, State's Atty., Austin, for the State.
Before DOUGLAS, ODOM and DALLY, JJ.

OPINION
ODOM, Judge.
This is an appeal from an order entered in a habeas corpus proceeding in the 130th District Court of Matagorda County remanding petitioner to custody for extradition to the State of Indiana.
The record reveals that neither petitioner nor his attorney was ever given copies of the documents supporting the Governor of Indiana's warrant of extradition, even though request was made. This violation of Art. 51.13, Sec. 3, V.A.C.C.P. constitutes reversible error under our holding in Ex parte Holmes, Tex.Cr.App., 397 S.W.2d 458. See also, Ex parte Cain, Tex.Cr.App., 592 S.W.2d 359, 362; Ex parte Kronhaus, Tex. Cr.App., 410 S.W.2d 442, 444.
The judgment remanding petitioner to custody is reversed and remanded.